PER CURIAM.
We affirm the jury’s verdict on the issue of damages. See Helman v. Seaboard Coast Line Railroad Co., 349 So.2d 1187 (Fla.1977); Tuttle/White Constructors, Inc. v. Montgomery Elevator Co., 385 So.2d 98 (Fla. 5th DCA 1980); Aetna Casualty & Surety Co. v. Florida Power & Light Co., 367 So.2d 1104 (Fla. 3d DCA 1979).
We reverse, however, the award of prejudgment interest because the damages were unliquidated until the jury made its determination. See Alarm Systems of Florida, Inc. v. Singer, 380 So.2d 1162 (Fla. 3d DCA 1980), and cases cited therein.
Affirmed in part and reversed in part.